PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                              for                               EASTERN DISTRICT OF WASHINGTON



                                             Eastern District of Washington                      Mar 28, 2019
                                                                                                     SEAN F. MCAVOY, CLERK



 U.S.A. vs.                   Alden, Nathan Robert                         Docket No.            2:17CR00236-WFN-1


                                  Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Nathan Robert Alden, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John T.
Rodgers, sitting in the Court at Spokane, Washington, on the 20th day of December 2017, under the following conditions:

Additional Condition #22: Defendant shall not possess or access pornography in any form, electronic or otherwise.
Defendant shall not have access to the internet, including but not limited to cell phones with internet access. Should
Defendant obtain employment involving the use of computers or other digital devices, this condition may be revisited.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #1: Nathan Robert Alden is alleged to have been in possession of a device that has the ability to access the Internet
and also an Internet router.

On December 22, 2017, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Alden. He
demonstrated an understanding of the conditions, which included additional condition #22.

On March 25, 2019, the undersigned officer met with Mr. Alden at his residence for a routine home contact. During a walk
through of the residence, the undersigned officer observed a video game on a television in his bedroom. Mr. Alden
confirmed the video game was being played on a Sony PlayStation 4 (PS4) gaming system. The PS4 video gaming system
has the ability to access the Internet.

In addition, an Internet router was also in Mr. Alden’s bedroom. The undersigned officer had prior knowledge of the Internet
router in Mr. Alden’s bedroom. He previously reported that his roommate used the router to access the Internet and the
connection was password protected. It appears Mr. Alden’s roommate no longer resides at the residence.

The undersigned officer confirmed the PS4 was not connected to the Internet at the time of the contact. In addition, the
undersigned officer confirmed, through the use of a cellular phone, that all available wireless Internet connections were
locked.

Subsequently, the undersigned officer instructed Mr. Alden to remove the router and PS4 from his residence. On March
27, 2019, the undersigned officer met with Mr. Alden at his residence and confirmed the PS4 and Internet router were not
in the home.
  PS-8
  Re: Alden, Nathan Robert
  March 28, 2019
  Page 2
                               PRAYING THAT THE COURT TAKE NO ACTION

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:       March 28, 2019
                                                            by        s/Erik Carlson
                                                                      Erik Carlson
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer

                                                                        March 28, 2019
                                                                        Date
